COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-296-CV

JOSE RODRIGUEZ AND EVA RODRIGUEZ                                  APPELLANTS

                                        V.

TEXAS RECONSTRUCTION, INC.                                           APPELLEE

                                    ----------

      FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered the parties’ “Joint Motion To Dismiss Appeal.” It is

the court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(2), 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for

which let execution issue. See Tex. R. App. P. 43.4.

                                                 PER CURIAM

PANEL: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DELIVERED: November 5, 2009




      1
          … See Tex. R. App. P. 47.4.